Citation Nr: 0021184	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran, who had recognized guerrilla service and service 
in the Regular Philippine Army from December 1944 to March 
1946, died in December 1980.  The appellant has been 
recognized as his surviving spouse.

This appeal stems from a November 1997 rating decision of the 
RO that denied entitlement to service connection for the 
cause of the veteran's death--i.e. holding that the appellant 
was not entitled to dependency and indemnity compensation per 
38 U.S.C.A. § 1310 (West 1991), discussed infra.  Such claims 
for service connection for cause of death must also be 
considered in light of 38 U.S.C.A. § 1318, which also 
provides for dependency and indemnity compensation under 
certain circumstances.  See Green v. Brown, 10 Vet. App. 111 
(1997).  Although the RO did not explicitly consider this 
latter statute when denying the appellant's claim, since a 
well-grounded claim has not been submitted as discussed 
below, appellate consideration may nonetheless proceed.


FINDINGS OF FACT

1.  The veteran died in December 1980, at the age of 63.  The 
certificate of death showed the cause of the veteran's death 
was cardiorespiratory arrest due to or as a consequence of 
cerebrovascular accident.

2.  During his lifetime, the veteran was not service-
connected for any disability, and no competent medical 
evidence of record reveals that any disability had an onset 
or became worse during service.

3.  There is no medical evidence that a disease which was 
incurred in or aggravated in service caused the veteran's 
death or contributed substantially or materially to death.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (1999).

2.  The requirements for entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318 (West 
1991) have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 
1991); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail.  In 
such a case, there is no duty to assist her further in the 
development of such claim because such additional development 
would be futile.  38 U.S.C.A. § 5107.  As will be explained 
below, the Board finds that the appellant's claim of service 
connection for the cause of the veteran's death and for 
entitlement to dependency and indemnity compensation on any 
other basis is not well grounded.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). 

There is documentation in the claims file that the veteran 
may have served in a military capacity in the Philippines 
beginning in December 1941.  Nonetheless, based upon 
verification from the United States Army Reserve Personnel 
Center, he only had recognized guerrilla service and service 
in the Regular Philippine Army from December 1944 to March 
1946.

A June 1945 inservice examination report is negative for 
reference to any pertinent disability.  In a February 1946 
affidavit the veteran, he stated that from January to July 
1944, he was "sick" with malaria.  On another line it is 
stated that he had had chronic malaria albeit during that 
time period, but that there was no permanent disability 
incurred.  This affidavit does not appear to have been 
confirmed or signed by any medical expert.

A certificate of death shows that the veteran died in 
December 1980.  The "disease or condition directly leading 
to death" was cardiorespiratory arrest, which in turn, was 
stated to have been due to a cerebrovascular accident.

A March 1997 letter from the veteran's private physician, 
Jose P. Lozada, M.D., indicates that the veteran had been 
confined to a hospital from September to December 1980 [up to 
just two days prior to the veteran's death] for 
"involutional" depression.

The appellant filed her claim in this case in March 1997.

The veteran's private physician, Pedro C. Villavicencio, 
M.D., indicated in a September 1997 letter that his records 
pertaining to the veteran had essentially been lost in a 
flood.  The physician nonetheless claimed to recall having 
treated the veteran in 1960 for a peptic ulcer and malaria.  
The physician opined, "These sickness occurred from time to 
time to him causing much trouble and pain to the extent that 
it weakens his resistance physically and mentally [sic]."

On the occasion of a March 1998 RO hearing, the appellant 
testified that the veteran was not treated for 
cerebrovascular disease prior to his demise because he was 
unaware that he had symptoms related to the disorder.  She 
stated that he had suffered from high blood pressure since 
the age of 50.

Dr. Villavicencio, in an October 1998 letter, indicated that 
he had treated the veteran in 1957.  He stated that the 
veteran had complained of "Recurrent Malaria" which had 
reportedly been contracted during World War II, when the 
veteran was a soldier with the United States Army Forces in 
the Far East.  Dr. Villavicencio then stated:

I know all these [sic] because I had to dig up his life 
history being his physician at the moment and until 
later when I became his personal physician.  During his 
lifetime, he came several times to my clinic for 
different ailments, but mostly of [sic] his malaria 
which comes on and off because of improper medication.  
...

Lately, months before he died, he came to my clinic with 
the chief complaint of chest pain associated with 
dyspnea and with elevated blood pressure.

I discovered that his long[-]standing malaria which was 
not fully cured because of financial incapacity had 
complicated some of his organ especially the heart, so, 
I adviced him for admission to a hospital.

Sorry, I could not give you a copy of his records during 
the time I started treating him, because all my old 
records were swept by the flood.

[Sic].

The law generally provides that when any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, such veteran's surviving spouse, children and 
parents shall be paid dependency and indemnity compensation.  
The standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A. Chapter 11, discussed infra.  38 U.S.C.A. 
§ 1310.  See 38 C.F.R. § 20.1106.

A survivor of a deceased veteran is also generally eligible 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 if (1) the veteran was in actual receipt of a 100-
percent disability rating for ten years prior to death, (2) 
the veteran would have been in receipt of a 100-percent 
disability rating for such time but for clear and 
unmistakable error in a final RO or Board decision, or (3) if 
under the specific and limited exceptions under Carpenter v. 
West, 11 Vet. App. 140 (1998) or Wingo v. West, 11 Vet. 
App. 307 (1998), the veteran was "hypothetically" entitled 
to a 100-percent disability rating for the required period of 
time.  38 C.F.R. § 3.22.  The Carpenter case applies to 
cause-of-death claims filed prior to March 1992, and the 
Wingo case applies to situations where no final VA decision 
regarding the veteran's level of disability had been made 
which would affect a survivor's claim under 38 U.S.C.A. 
§ 1318(b)(1).  Wingo, however, involved a well-grounded 
§ 1318 claim.  The claimant in that case obtained a remand 
for consideration of § 1318 from the Court since she had 
presented evidence that the veteran was injured in service, 
that he was rated 100-percent disabled thereafter and that he 
remained so until his death.  Wingo at 310.  See Marso v. 
West, 13 Vet. App. 260 (1999); see also Green v. Brown, 10 
Vet.App. 111 (1997).

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; see 38 U.S.C.A. § 1137.  Service 
connection is also warranted for disabilities which are 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  When there is a chronic 
disease shown in service, subsequent manifestations of the 
same chronic disease at a later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  However, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995) (regarding the 
requirement of a well-grounded claim based upon secondary 
service connection).

On the facts of this case, the appellant has not presented a 
well-grounded claim.  There is no credible medical evidence 
that the veteran incurred malaria in service or that it 
substantially and materially contributed to the veteran's 
death.  Aside from the fact that the inservice examination 
report is negative, only the veteran's own statement exists 
to show that malaria was incurred prior to his recognized 
service.  Even if consideration of that affidavit is 
excluded, pursuant to 38 C.F.R. § 3.304(b)(3), no credible 
medical evidence shows that malaria was incurred in service.  
The postservice statements made by the veteran's private 
physician, Dr. Villavicencio, are--at best--statements based 
upon a history provided either by the veteran or the 
appellant.  By the physician's own acknowledgment, treatment 
of the veteran did not begin until 1957 or 1960, many years 
after service.  Without any service medical records to show 
malaria actually began during the veteran's recognized 
service, and without any medical records from Dr. 
Villavicencio, other than a history that could only have been 
provided by a layperson, his statements are not considered 
medical evidence that can well ground this claim.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet.App. 406 (1995).  This physician's postservice treatment 
of the veteran is not relevant since there is no credible 
evidence that malaria actually began during recognized 
service.

Moreover, the alleged inservice malaria has not been 
medically linked to the veteran's death due to a 
cerebrovascular accident leading to cardiorespiratory arrest.  
As a layperson, the appellant herself is not qualified to 
proffer such any such opinion.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).

Since this claim is not well grounded it fails under both 
38 U.S.C.A. §§ 1310 and 1318.  As discussed, there is no 
competent medical evidence that the veteran incurred any 
disability in service or that malaria contributed 
substantially or materially to his death.  There is no 
prejudice in the Board's review of the intertwined § 1318 
portion of this claim since it is not well grounded; a review 
by the RO would be pointless since the claim is implausible.  
See VAOPGCPREC 16-92; see Wingo and Marso, both supra.  The 
Board notes, in this regard, that the RO essentially held the 
§ 1310 portion of the claim as not well grounded in any 
event.

Since the issues in this case are not well grounded, the 
benefit-of-the-doubt rule does not apply.  Holmes v. Brown, 
10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

 


